Citation Nr: 0800813	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1970 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that, in pertinent part, denied the veteran's claim for 
service connection for bilateral hearing and granted his 
claim for service connection for PTSD that was assigned an 
initial 10 percent rating.  In a June 2006 rating decision, 
the RO awarded a 30 percent disability evaluation for the 
veteran's service-connected PTSD and, in an April 2007 
determination, the RO awarded service connection and a non-
compensable disability evaluation for left ear hearing loss.  
The RO's action represents a full grant of the benefits 
sought as to the claim for service connection for left ear 
hearing loss.  The Board is of the opinion that the issues as 
set forth on the title page most accurately represent the 
current status of the veteran's claims.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in Washington, D.C., in October 2007 but, in a 
September 2007 signed statement, said that he would be unable 
to attend the hearing, and did not request that the hearing 
be rescheduled.  As such, the Board believes all due process 
requirements were met with regard to his hearing request.

As well, the veteran's June 2006 written statement reflects 
his request to appeal the initial noncompensable rating 
assigned to his service-connected tinnitus in the January 
2004 rating decision on appeal.  However, as noted in the 
RO's June 2007 letter, the veteran's notice of disagreement 
with the 2004 rating decision was received after the 
expiration of his appellate rights.  If the veteran wishes to 
raise a new claim for a compensable rating for his service-
connected tinnitus, either he or his service representative 
should contact the RO and do so.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's service representative is the National 
Veteran's Organization of America (NVOA), as verified in his 
November 2005 signed power of attorney.  In a December 2005 
letter, the NVOA representative in Corpus Christi, Texas, 
advised the RO that it represented the veteran in his claims 
on appeal.  However, a review of the claims file indicates 
that the NVOA did not submit a completed Statement of 
Accredited Representation in Appealed Case (VA Form 1-646) 
prior to the RO certifying the case to the Board in July 
2007.  In fact, it is unclear if the RO provided the NVOA 
local representative with the VA Form 1-646 and an 
opportunity to review the case prior to it being sent to the 
Board in July 2007.  In the interest of due process and 
fairness, this must be done prior to appellate consideration 
of his claim.  On remand, the veteran's representative should 
be given an opportunity to submit further argument in support 
of the veteran's claims.  38 C.F.R. § 20.600 (2007).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should solicit, and document 
its efforts to obtain a completed VA Form 
646, or equivalent, from the appellant's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be offered the opportunity to 
review the claims folder as needed.  If, 
for some reason contact cannot be made 
with the representative, the veteran 
should be so notified to ensure that his 
due process rights are protected.  Further 
adjudication should then be undertaken in 
accordance with applicable procedures.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purpose of 
this remand is to comply with due process of law.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in his 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



